Upon the appeals taken by the defendants, order denying motion to set aside the verdict in so far as it was based upon the ground that the verdict was against the law and against the weight of the evidence affirmed, with costs. Upon the appeal taken by the plaintiff from so much of the order of the trial court as provides that the verdict be set aside and a new trial granted unless plaintiff stipulate within ten days to reduce the amount of the verdict from $8,000 to $3,750, order reversed upon the law and the facts, verdict reinstated and judgment directed in favor of the plaintiff therefor, with costs. We find nothing in the record sufficient to justify a reduction of the verdict in this case. It has been many times pointed out that, in cases of this character, the amount of the verdict is peculiarly within the province of the jury to determine, and their finding in this respect will rarely be interfered with. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.